Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability 
  	 Claims 1, 3-4, 9, 14-15, and 19-20 are pending for examination.  

On 12/9/2021 Karen Markowicz agreed to amend claim 1 to place the application on condition of allowance.
Claims 1, 3-4, 9, 14-15, and 19-20 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Karen  Markowicz with telephone on 12/9/2021.

EXAMINER’S AMENDMENT

Amend claim 1  as follows:

Claim 1.	In line 8 and  in line 10, replace-  an amino- with-  the amino-


Applicant developed a new method for preparing Rebaudioside C, the method comprising: reacting rubusoside with a glycosyl donor in a reaction system in the presence of recombinant cells containing comprising UDP-glycosyltransferase and/or UDP- glycosyltransferase prepared from the recombinant cells, wherein: the reaction system comprises toluene at a concentration by volume of 1-3%; the UDP-glycosyltransferase has an amino acid sequence of SEQ ID NO: 2: and wherein the reaction system further comprises a UDP-glycosyltransferase having an amino acid sequence of SEQ ID NO: 4. Prior art does not anticipates or suggests method for preparing Rebaudioside C, the method comprising: reacting rubusoside with a glycosyl donor in a reaction system in the presence of recombinant cells containing comprising UDP-glycosyltransferase and/or UDP- glycosyltransferase prepared from the recombinant cells, wherein: the reaction system comprises toluene at a concentration by volume of 1-3%; the UDP-glycosyltransferase has an amino acid sequence of SEQ ID NO: 2: and wherein the reaction system further comprises a UDP-glycosyltransferase having an amino acid sequence of SEQ ID NO: 4. Therefore method for preparing Rebaudioside C, the method comprising: reacting rubusoside with a glycosyl donor in a reaction system in the presence of recombinant cells containing comprising UDP-glycosyltransferase and/or UDP- glycosyltransferase prepared from the recombinant cells, wherein: the reaction system comprises toluene at a concentration by volume of 1-3%; the UDP-glycosyltransferase has an amino acid sequence of SEQ ID NO: 2: and wherein the reaction system further comprises a UDP-glycosyltransferase having an amino acid sequence of SEQ ID NO: 4. is novel and non-obvious. 

Thus claims 1, 3-4, 9, 14-15, and 19-20 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652